NOTE: This order is nonprecedential.

  Wniteb ~tates ([ourt of §ppenls
      for !be jfebernl ([irruit

              HERBERT E. GREGORY,
                       Petitioner,

                            v.
     GENERAL SERVICES ADMINISTRATION,
                      Respondent.


                       2011-3178


   Petition for review of the Merit Systems Protection
Board in case no. DC0731110018-I-1.


                     ON MOTION


                       ORDER
   Herbert E. Gregory moves for leave to proceed in forma
paupens.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
GREGORY   v. GSA                                         2
                               FOR THE COURT


      JUll 9 2011              lsI Jan Horbaly
                               Jan Horbaly
                               Clerk
cc: Herbert E. Gregory
    Jeanne E. Davidson, Esq.               FILED
                                  U.s. COURT OF APPEALS FOR
s21                                  THE FEDERAL CIRCUIT

                                       JUL 1 9 ZOll